SickDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is  objected to because of the following informalities:  Claim 20 should be ended with “full stop”.  Appropriate correction is required.

Claim Analysis - 35 USC § 101 (Computer Readable Medium)

	As per Claim 8-20, the claim is drawn to computer readable tangible storage medium. However, specification clearly define that the computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. Further, Applicant clearly defines that a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire (Para 130). Therefore, the claimed limitation of computer readable storage medium in the specification specifically Para 130, where the computer readable storage  medium covers non-transitory medium, which does  fall within one of the four statutory classes of 35 U.S.C  § 101. 
.
Invitation to Participate in DSMER Pilot Program
	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-mattereligibility-response. 
Applicant has two choices with respect to this invitation: 
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program. 

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without “significantly more”.  Claim(s) 1-20 is/are directed to Abstract Idea such as an idea standing alone such as an instantiated concept, pan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper for example using measurement or mathematical equation or computation performed by a computer device.  
The apparatus and the method claim 1, 8 and 15 recites limitation, “training a set of exploitation models; training a set of exploration models; generating a combined exploitation and exploration heat map; and inputting the combined exploitation and exploration heat map into a convoluted neural network”. Since the claim is directed to a process and a machine, which is one of the statutory categories of the invention (Step 1: YES).
The claim is then analyzed to determine whether it is directed to any judicial exception. The claim recites training a set of exploitation models; training a set of exploration models; generating a combined exploitation and exploration heat map; and inputting the combined exploitation and exploration heat map into a convoluted neural network recited in the claim is no more than the mental step of adding two models and inputing them into black box i.e., convolutional neural network (CNN) as  recited in the claim and can be treated as an abstract idea i.e., mental step, etc. (Step 2A: Prong One Abstract Idea=Yes).
The claim is then analyzed if it requires an additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception – i.e., limitation that are indicative of integration into a practical application: improving to the functioning of a computer or to any other technology or technical field. In the current claims, there is no additional elements that would integrate the abstract idea into a practical application (Step 2A: Prong Two Abstract Idea=Yes).
Next the claim as a whole is analyzed to determine if there are additional limitation recited in the claim such that the claim amount to significantly more than an abstract idea. The claim requires the additional limitation of a computer with the central processing unit, memory, a printer, an input and output terminal and a program. These generic computer components are claimed to perform the basic functions of storing, retrieving and processing data through the program that enables. In the current scenario, there are no additional elements that would amount to significantly more than the abstract idea. Therefore, the claim does not amount to significantly more than the abstract idea itself (Step 2B: No). Accordingly, the claim is not patent eligible. 
Further, dependent claims does not add any positive limitation or step that recite within the scope of the claim and does not carry patentable weight they are also rejected for the same reasons as independent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-7, 9-14, 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 2, 9 and 16, applicant is claiming calculating an effectiveness ratio of each exploitation model and each exploration model but does not define how the calculation is performed and what result is generated. Also it is not clear what applicant is trying to do with this effectiveness ratio which makes the claim vague and difficult for one having ordinary skill in the art to understand the invention as a whole.
As per claim 3, 10, and 17, applicant is claiming “selecting a subset of the set of exploitation models based on a fitness function value of each exploitation model of the set of exploitation models; and selecting a subset of the set of exploration models based on a fitness function value of each exploration model of the set of exploration models”, however it is not clear what is fitness function value of each exploitation model and exploration model. Further, it is also not clear what applicant is doing with the selection of a subset of the set of exploitation model and exploration model which makes the claim vague and difficult for one having ordinary skill in the art to understand the invention as a whole.
As per claim 4, 11, and 18, applicant is claiming “selecting a set of situational strategies from an output of the convoluted neural network”, however it is not clear how situational strategies are selected from an output of the CNN when independent claim is only defining to input the combined exploitation and exploration into the CNN. Even if it is assumed that some kind of output is generated then how the situational strategies are compiled or performed in the CNN t give some kind of output. The claim language is vague and difficult for one having ordinary skill in the art to understand the invention as a whole. 
As per claim 5, 12, and 19, applicant is claiming “updating a qtable for each chromosome of the set of situational strategies based on user actions and based on norms”. First of all it is not clear what applicant mean by qtable for each chromosome. Plain definition of Qtable is a component that allows you to display data in a tabular manner. Therefore, one having ordinary skill in the art can treat qtable as data table. Further, it is not clear what applicant means that the situation strategies based on user actions and based on norms. Does it means user input or some other action. The claim is vague and indefinite and difficult for one having ordinary skill in the art to understand the invention as a whole.
As per claim 5, 12, and 19, applicant is claiming “selecting a set of crossover strategies from an output of CNN and updating a qtable for each chromosome of the set of crossover strategies based on user action and based on norms”. First of all it is not clear what applicant mean by qtable for each chromosome. Plain definition of Qtable is a component that allows you to display data in a tabular manner. Therefore, one having ordinary skill in the art can treat qtable as data table. Further it is not clear what applicant means by selecting a set of crossover strategies from an output of the CNN which makes the claim vague and indefinite and further it is not clear how the system update a qtable for each chromosome of the set of crossover strategies based on user actions and based on norms. The claim is vague and indefinite and difficult for one having ordinary skill in the art to understand the invention as a whole.
It is suggested that applicant should define every single step as shown in Fig. 3 with input and output function and the steps and purpose of each step without using buzz word for one having ordinary skill in the art to understand the invention as a whole.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Owoyele et al. Pub. No. US 20210042609 A1.
Regarding Claim 1, Owoyele teaches a  processor-implemented method for machine learning (Fig. 2 and Para 19 and 47, ActivO where ML or machine learning is known as active), the method comprising:
training a set of (Para 45, strong learner model 128 may use different groups of data points to be generated or trained i.e., training) exploitation models (Fig. 1 Unit 128 and Fig. 2 Unit 215, Para 40, exploitation models generating outputs using the strong learner model 128 i.e., exploitation models);
training a set of (Para 45, weak learner model 124 may use different groups of data points to be generated or trained i.e., training) exploration models (Fig. 1 Unit 124 and Fig. 2 Unit 210 and Para 40, exploration model i.e., generating outputs using the weak learner model 124 i.e., exploration model);
generating a combined exploitation and exploration (Para 58, and Fig. 2 Step 230, the number of points to be generated from the weak learner and the strong learner i.e., generated a combined exploitation and exploration) heat map (Para 58, at least one monitor point in the design space can be monitored by providing input values corresponding to the at least one monitor point as input to the weak learner, in order to determine corresponding output for the at least one monitor point. The output for the at least one monitor point can be compared to a respective output from a previous iteration to determine a change in the output for the at least one monitor point. As the change in the output decreases, the number of points p to be generated using the strong learner can be increased, while a number of points N−p (e.g., such that N is a total number of points to be generated in the subsequent iteration) can be decreased; or vice versa i.e., heat map); and
inputting the combined exploitation and exploration heat map into a convoluted neural network (Para 59 and Fig. 2 and Step 235, input values from N data points corresponding to the N−1 data points generated using the weak learner and the predicted optimum generated by the strong learner can be provided to the function to evaluate the function i.e., inputting the combined exploitation and exploration heat map into a convoluted neural network).
Regarding Claim 2, Owoyele teaches further comprising: calculating an effectiveness ratio of each exploitation model of the set of exploitation models; and calculating an effectiveness ratio of each exploration model of the set of exploration models (Para 65 and 72).
Regarding Claim 3, Owoyele teaches further comprising: selecting a subset of the set of exploitation models based on a fitness function value of each exploitation model of the set of exploitation models; and selecting a subset of the set of exploration models based on a fitness function value of each exploration model of the set of exploration models (Para 26).
Regarding Claim 4, Owoyele teaches further comprising: selecting a set of situational strategies from an output of the convoluted neural network (Para 60).
Regarding Claim 5, Owoyele teaches further comprising: updating a qtable for each chromosome of the set of situational strategies based on user actions and based on norms (Para 68).
Regarding Claim 6, Owoyele teaches further comprising:
selecting a set of crossover strategies from an output of the convoluted neural network; and
updating a qtable for each chromosome of the set of crossover strategies based on user actions and based on norms (Para 66).
Regarding Claim 7, Owoyele teaches further comprising:
generating the set of exploration models by mutating of the set of exploitation models (Para 59).
Regarding Claim 8, it has been rejected for the same reasons as claim 1 and further Owoyele teaches a computer system for machine learning (fig. 1 and Para 23, a system 100 that can be used to perform design space optimization, such as to implement the ActivO method), the computer system comprising:
one or more processors (Fig. 1 and Para 23, one or more processors 104), one or more computer-readable memories (Fig. 1 and Para 23, memory 108) , one or more computer-readable tangible storage medium (Fig. 1 and Para 23, The processor 104 may be configured to execute computer code or instructions stored in memory 108 (e.g., fuzzy logic, etc.) or received from other computer readable media (e.g., CDROM, network storage, a remote server, etc.) to perform one or more of the processes) , and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories (Fig. 1 and Para 23, memory 124 may include one or more data storage devices (e.g., memory units, memory devices, computer-readable storage media, etc.) configured to store data, computer code, executable instructions, or other forms of computer-readable information). 
Regarding Claim 9, it has been rejected for the same reasons as claim 2.
Regarding Claim 10, it has been rejected for the same reasons as claim 3.
Regarding Claim 11, it has been rejected for the same reasons as claim 4.
Regarding Claim 12, it has been rejected for the same reasons as claim 5.
Regarding Claim 13, it has been rejected for the same reasons as claim 6.
Regarding Claim 14, it has been rejected for the same reasons as claim 7.
Regarding Claim 15, it has been rejected for the same reasons as claim 1 and further Owoyele teaches a computer program product (Para 23, computer code) for machine learning (Para 21, ActivO involves the use of ML models to fit the design space) , the computer program product comprising: 
one or more computer-readable tangible storage medium (Fig. 1 and Para 23, The processor 104 may be configured to execute computer code or instructions stored in memory 108 (e.g., fuzzy logic, etc.) and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor (Fig. 1 and para 23, The memory 108 may be communicably connected to the processor 104 and may include computer code for executing (e.g., by processor 104) one or more of the processes described herein. The memory 108 can include various modules (e.g., circuits, engines)).
Regarding Claim 16, it has been rejected for the same reasons as claim 2.
Regarding Claim 17, it has been rejected for the same reasons as claim 3.
Regarding Claim 18, it has been rejected for the same reasons as claim 4.
Regarding Claim 19, it has been rejected for the same reasons as claim 5.
Regarding Claim 20, it has been rejected for the same reasons as claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prabhugaonkar et al. Patent No. US 11347803 B2 - Systems and methods for adaptive question answering
Asif et al. Pub. No. US 20220101185 A1 - MOBILE AI
Stevens Patent No. US 11276127 B1 - Recommending matches using machine learning
Gao et al. Pub. No. US 20220044454 A1 - DEEP REINFORCEMENT LEARNING FOR COMPUTER ASSISTED READING AND ANALYSIS
Baughman et al. Pub. No. US 20210383204 A1 - DEEP EVOLVED STRATEGIES WITH REINFORCEMENT
Tzortzatos et al. Pub. No. US 20210311786 A1 - WORKLOAD MANAGEMENT USING REINFORCEMENT LEARNING
Trenchard et al. Pub. No. US 20210191384 A1 - EXTENDED DYNAMIC PROCESS SIMULATION
Kuo et al. Pub. No. US 20210170594 A1 - Deep Compositional Robotic Planners That Follow Natural Language Commands
Riemenschneider et al. Pub. No. US 20210150316 A1 - Data Object Classification Using an Optimized Neural Network
Kuo et al. Pub. No. US 20200410356 A1 - METHOD FOR OPTIMIZING A DATA MODEL AND DEVICE USING THE SAME
Watkins et al. Pub. No. US 20200107198 A1 - SYSTEM AND METHOD FOR SMALL UNMANNED AERIAL SYSTEMS (sUAS) DEFENSE
Osband et al. Pub. No. US 20200065672 A1 - Systems and Methods for Providing Reinforcement Learning in a Deep Learning System
Gottin et al. Pub. No. US 20190325304 A1 - Deep Reinforcement Learning for Workflow Optimization
Kapoor et al. Pub. No. US 20190392710 A1 - Dynamically Designing Street-Parking Policies for Events
Gottin et al. Pub. No. US 20190324822 A1 - Deep Reinforcement Learning for Workflow Optimization Using Provenance-Based Simulation
Torrado et al. Pub. No. US 20170335662 A1 - COMPUTER IMPLEMENTED METHOD FOR GENERATING A FIELD DEVELOPMENT PLAN (FDP) FOR THE EXPLOITATION OF OIL AND GAS RESERVOIRS
Franceschini et al. Pub. No. US 20160012126 A1 - SYSTEM FOR SEARCHING, RECOMMENDING, AND EXPLORING DOCUMENTS THROUGH CONCEPTUAL ASSOCIATIONS
Franceschini et al. Pub. No. US 20160012106 A1 - USER INTERFACE FOR SUMMARIZING THE RELEVANCE OF A DOCUMENT TO A QUERY
Chang et al. Pub. No. US 20150248917 A1 - SYSTEM AND METHOD FOR PERFORMING SPATIO-TEMPORAL ANALYSIS OF SPORTING EVENTS
Brooks et al. Pub. No. US 20100174671 A1 - SYSTEM AND METHOD FOR CONCURRENTLY CONDUCTING CAUSE-AND-EFFECT EXPERIMENTS ON CONTENT EFFECTIVENESS AND ADJUSTING CONTENT DISTRIBUTION TO OPTIMIZE BUSINESS OBJECTIVES
Mueller et al. Pub. No. US 20060247973 A1 - METHOD AND APPARATUS FOR DYNAMIC RULE AND/OR OFFER GENERATION
WO 2022086966 A1 - METHOD AND SYSTEM OF PROCESSING AND ANALYZING PLAYER TRACKING DATA TO OPTIMIZE TEAM STRATEGY AND INFER MORE MEANINGFUL STATISTICS
CN 111310985 B - A travel planning method and system
	Online Network Revenue Management using Thompson Sampling – 2018
	Representation Learning: A Review and New Perspectives – 2014
	The Technological Elements of Artificial Intelligence – 2017
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647